\o oO ~l nN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27°

28

 

 

Case 2:19-cr-O0060-KJM Document 40 Filed 02/03/20 Page 1 of 10

McGREGOR W. SCOTT
United States Attorney
PAUL HEMESATH

Assistant United States Attorney
501 I Street, Suite 10-100 . :
Sacramento, CA 95814

Telephone: (916) 554-2700
Facsimile: (916) 554-2900 FEB 0 3 2020

CLERK, U.S. DISTRICT COURT

EASTERN DISTRICT OF CAL
. IFORNIA
Attorneys for Plaintiff " a3
United States of America ere

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

 

 

UNITED STATES OF AMERICA, CASE NO. 2:19-CR-00060 KIM
Plaintiff, PLEA AGREEMENT
Vv. DATE:
TIME: 9:00 a.m.
ERIC FRICCERO, COURT: Hon. Kimberly J. Mueller
Defendant.
I. INTRODUCTION

A. Scope of Agreement

The information in this case charges the defendant with a violations of sections 841(a)(1) and
846 of Title 21 of the United States Code (Count 1 — conspiracy to distribute marijuana), and section
841(a)(1) of Title 21 of the United States Code (Count 2 — possession with intent to distribute over 50
kilograms of marijuana). This document contains the complete plea agreement between the United
States Attorney’s Office for the Eastern District of California (the “government”) and the defendant
regarding this case. This plea agreement is limited to the United States Attorney’s Office for the Eastern
District of California and cannot bind any other federal, state, or local prosecuting, administrative, or
regulatory authorities.

B. Court Not a Party

The Court is not a party to this plea agreement. Sentencing is a matter solely within the

PLEA AGREEMENT

 
&e Ww WN

sn

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

oOo CO NN NH

 

 

Case 2:19-cr-O0060-KJM Document 40 Filed 02/03/20 Page 2 of 10

discretion of the Court, and the Court may take into consideration any and all facts and circumstances
concerning the criminal activities of defendant, including activities that may not have been charged in
the information. The Court is under no obligation to accept any recommendations made by the
government, and the Court may in its discretion impose any sentence it deems appropriate up to and
including the statutory maximum stated in this plea agreement.

If the Court should impose any sentence up to the maximum established by the statute, the
defendant cannot, for that reason alone, withdraw his guilty plea, and he will remain bound to fulfill all
of the obligations under this plea agreement. The defendant understands that neither the prosecutor,
defense counsel, nor the Court can make a binding prediction or promise regarding the sentence he will
receive.

I. DEFENDANT’S OBLIGATIONS

A. Guilty Plea
The defendant will plead guilty Count 2 of the information (21 U.S.C. § 841(a)(1) — possession

with intent to distribute more than 50 kilograms of marijuana). The defendant agrees that he is in fact
guilty of this charge and that the facts set forth in the Factual Basis For Plea attached hereto as Exhibit A
are accurate.

The defendant agrees that this plea agreement will be filed with the Court and become a part of
the record of the case. The defendant understands and agrees that he will not be allowed to withdraw his
plea should the Court not follow the government’s sentencing recommendations.

The defendant agrees that the statements made by him in signing this Agreement, including the
factual admissions set forth in the factual basis, shall be admissible and useable against the defendant by
the United States in any subsequent criminal or civil proceedings, even if the defendant fails to enter a
guilty plea pursuant to this Agreement. The defendant waives any rights under Rule 11(f) of the Federal
Rules of Criminal Procedure and Rule 410 of the Federal Rules of Evidencesto the extent that these
rules are inconsistent with this paragraph or with this Agreement generally.

B. Sentencing Recommendation

The defendant and his counsel may recommend whatever sentence they deem appropriate under

18 U.S.C. § 3553(a).

PLEA AGREEMENT

 
—

nO No NO NO ro NO No NO NO —_ —_ — —_ —_ —_ —_ —_ pe et
ao nN BN ON &- Ww NYO §|§ COD OBO Ge S HR Nr - WBS NYO | O&O

Co Oo NDR HH BF WwW HD

 

 

Case 2:19-cr-O0060-KJM Document 40 Filed 02/03/20 Page 3 of 10

C. Special Assessment
The defendant agrees to pay a special assessment of $100 at the time of sentencing by delivering

a check or money order payable to the United States District Court to the United States Probation Office
immediately before the sentencing hearing.

D. Defendant’s Violation of Plea Agreement or Withdrawal of Plea

If the defendant, violates this plea agreement in any way, withdraws his plea, or tries to withdraw
his plea, this plea agreement is voidable at the option of the government. The government will no longer
be bound by its representations to the defendant concerning the limits on criminal prosecution and
sentencing as set forth herein. One way a defendant violates the plea agreement is to commit any crime
or provide any statement or testimony which proves to be knowingly false, misleading, or materially
incomplete. Any post-plea conduct by a defendant constituting obstruction of justice will also be a
violation of the agreement. The determination whether the defendant has violated the plea agreement
shall be decided under a probable cause standard.

If the defendant violates the plea agreement, withdraws his plea, or tries to withdraw his plea, the
government shall have the right: (1) to prosecute the defendant on any of the counts to which he pleaded
guilty; (2) to reinstate any counts that may be dismissed pursuant to this plea agreement; and (3) to file
any new charges that would otherwise be barred by this plea agreement. The defendant shall thereafter
be subject to prosecution for any federal criminal violation of which the government has knowledge,
including perjury, false statements, and obstruction of justice. The decision to pursue any or all of these
options is solely in the discretion of the United States Attorney’s Office.

By signing this plea agreement, the defendant agrees to waive any objections, motions, and
defenses that the defendant might have to the government’s decision to exercise the options stated in the
previous paragraph. Any prosecutions that are not time-barred by the applicable statute of limitations as
of the date of this plea agreement may be commenced in accordance with this paragraph,
notwithstanding the expiration of the statute of limitations between the signing of this plea agreement
and the commencement of any such prosecutions. The defendant agrees not to raise any objections
based on the passage of time with respect to such counts including, but not limited to, any statutes of

limitation or any objections based on the Speedy Trial Act or the Speedy Trial Clause of the Sixth

PLEA AGREEMENT

 
nm B&B WwW NN

Oo OO SS DN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-O0060-KJM Document 40 Filed 02/03/20 Page 4 of 10

Amendment to any counts that were not time-barred as of the date of this plea agreement.

In addition: (1) all statements made by the defendant to the government or other designated law
enforcement agents, or any testimony given by the defendant before a grand jury or other tribunal,
whether before or after this plea agreement, shall be admissible in evidence in any criminal, civil, or
administrative proceedings hereafter brought against the defendant; and (2) the defendant shall assert no
claim under the United States Constitution, any statute, Rule 11(f) of the Federal Rules of Criminal
Procedure, Rule 410 of the Federal Rules of Evidence, or any other federal rule, that statements made by
the defendant before or after this plea agreement, or any leads derived therefrom, should be suppressed.
By signing this plea agreement, the defendant waives any and all rights in the foregoing respects.

E. Forfeiture

The defendant agrees to forfeit all of his right, title, and interest to the below seized assets in the

administrative forfeiture initiated by the Drug Enforcement Administration:

 

1. Approximately $11,603.35 in U.S. Currency,
2. Approximately 1.9495765 Bitcoin,
3. Approximately 0.8994254 Bitcoin, and
4. Approximately 3.333164 Bitcoin Cash.
Il. THE GOVERNMENT’S OBLIGATIONS
A. Dismissals

The government agrees to move, at the time of sentencing, to dismiss without prejudice the
remaining count in the pending information. The government also agrees not to reinstate any dismissed
count except if this agreement is voided as set forth herein, or as provided in II.D (Defendant’s Violation

of Plea Agreement), VI.B (Guidelines Calculations), and VII.B (Waiver of Appeal) herein.
B. Recommendations

1. Incarceration Range

The government will re¢ommend that the defendant be sentenced to the low end of the
applicable guideline range for his offense, as determined by the Court. The government may

recommend whatever it deems appropriate as to all other aspects of sentencing.

2. Acceptance of responsibility

The government will recommend a two-level reduction (if the offense level is less than 16) or a

PLEA AGREEMENT

 
nm & Ww NN

oO CO SN DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-O0060-KJM Document 40 Filed 02/03/20 Page 5 of 10

three-level reduction (if the offense level reaches 16) in the computation of defendant’s offense level if
he clearly demonstrates acceptance of responsibility for his conduct as defined in U.S.S.G. § 3E1.1.
This includes the defendant meeting with and assisting the probation officer in the preparation of the
pre-sentence report, being truthful and candid with the probation officer, and not otherwise engaging in
conduct that constitutes obstruction of justice within the meaning of U.S.S.G. § 3C1.1, either in the
preparation of the pre-sentence report or during the sentencing proceeding.

C. Use of Information for Sentencing

The government is free to provide full and accurate information to the Court and the United
States Probation Office (“Probation”), including answering any inquiries made by the Court and/or
Probation, and rebutting any inaccurate statements or arguments by the defendant, his attorney,
Probation, or the Court. The defendant also understands and agrees that nothing in this Plea Agreement
bars the government from defending on appeal or collateral review any sentence that the Court may
impose.

IV. ELEMENTS OF THE OFFENSE

Ata trial, the government would have to prove beyond a reasonable doubt the following
elements of the offense to which the defendant is pleading guilty:

As to Count Two, a violation of 21 U.S.C. § 841(a)(1) — possession with intent to distribute more
than 50 kilograms of marijuana:

1, That the defendant knowingly and intentionally possessed more than 50 kilograms of

marijuana; and

2. That the defendant possessed it with the intent to distribute it to another person.

The defendant fully understands the nature and elements of the crimes charged in the information
to which he is pleading guilty, together with the possible defenses thereto, and has discussed them with
his attorney.

V. MAXIMUM SENTENCE
A. Maximum penalty

The maximum sentence that the Court can impose is 20 years of incarceration, a fine of

$1,000,000, a three-year period of supervised release and a special assessment of $100. In addition, the

PLEA AGREEMENT

 
nA &- Ww WN

o CO SN

10
11
12

13

14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

 

 

Case 2:19-cr-O0060-KJM Document 40 Filed 02/03/20 Page 6 of 10

defendant may be ineligible for certain federal and/or state assistance and/or benefits, pursuant to 21
U.S.C. § 862. By signing this plea agreement, the defendant also agrees that the Court can order the
payment of restitution for the full loss caused by the defendant’s wrongful conduct. The defendant
agrees that the restitution order is not restricted to the amounts alleged in the specific counts to which
the defendant is pleading guilty. The defendant further agrees, as noted above, that he will not attempt
to discharge in any present or future bankruptcy proceeding any restitution imposed by the Court.

B. Violations of Supervised Release

The defendant understands that if he violates a condition of supervised release at any time during
the term of supervised release, the Court may revoke the term of supervised release and require the

defendant to serve up to two years of additional imprisonment.
VI. SENTENCING DETERMINATION

A. Statutory Authority
The defendant understands that the Court must consult the Federal Sentencing Guidelines and

must take them into account when determining a final sentence. The defendant understands that the
Court will determine a non-binding and advisory guideline sentencing range for this case pursuant to the
Sentencing Guidelines and must take them into account when determining a final sentence. The
defendant further understands that the Court will consider whether there is a basis for departure from the
guideline sentencing range (either above or below the guideline sentencing range) because there exists
an aggravating or mitigating circumstance of a kind, or to a degree, not adequately taken into
consideration by the Sentencing Commission in formulating the Guidelines. The defendant further
understands that the Court, after consultation and consideration of the Sentencing Guidelines, must
impose a sentence that is reasonable in light of the factors set forth in 18 U.S.C. § 3553(a).

B. Guideline Calculations

The government and the defendant agree that the following is their present best estimate of the
sentencing guidelines variables. These estimates shall not be binding on the Court, the Probation Office,

or the parties:

PLEA AGREEMENT

 
mn B&B Ww N

Oo Oo “SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-O0060-KJM Document 40 Filed 02/03/20 Page 7 of 10

 

Base Offense Level: (60-80kg marijuana) +20 §2B3.1
Specific Offense Characteristics:
Use of an interactive computer service +2 § 2D1.1(b)(7)
Safety Valve 2 §5C1.2
Acceptance of Responsibility: 3 §3E1.1

Criminal History Category: I

Sentencing Range: 17/1 = 24 to 30 months

The parties agree that they will not seek or argue in support of any other specific offense
characteristics, Chapter Three adjustments (other than the decrease for “Acceptance of Responsibility”),
or cross-references, except that the government may move for a departure or adjustment based on
defendant’s post-plea obstruction of justice (§3C1.1). Both parties agree not to move for, or argue in
support of, any departure from the Sentencing Guidelines.

The defendant is free to recommend to the Court whatever sentence he believes is appropriate

under 18 U.S.C. § 3553(a). The government is not obligated to recommend any specific sentence.
VII. WAIVERS

A. Waiver of Constitutional Rights
The defendant understands that by pleading guilty he is waiving the following constitutional

rights: (a) to plead not guilty and to persist in that plea if already made; (b) to be tried by a jury; (c) to
be assisted at trial by an attorney, who would be appointed if necessary; (d) to pursue any affirmative
defenses, Fourth Amendment or Fifth Amendment claims, constitutional challenges to the statutes of
conviction, and other pretrial motions that have been filed or could be filed; (e) to subpoena witnesses to
testify on his behalf; (f) to confront and cross-examine witnesses against him; and (g) not to be
compelled to incriminate himself. ”

B. Waiver of Appeal and Collateral Attack

The defendant understands that the law gives the defendant a right to appeal his guilty plea,
conviction, and sentence. The defendant agrees as part of his plea/pleas, however, to give up the right to

appeal the guilty plea, conviction, and the sentence imposed in this case as long as the sentence does not

PLEA AGREEMENT

 
Mm B&B Ww Nd

Oo eo TD WN

10
U1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-O0060-KJM Document 40 Filed 02/03/20 Page 8 of 10

exceed the maximum sentence allowed by statute. The defendant understands that this waiver includes,
but is not limited to, any and all constitutional and/or legal challenges to the defendant’s conviction and
guilty plea, including arguments that the statutes to which defendant is pleading guilty are
unconstitutional, and any and all claims that the statement of facts attached to this agreement is
insufficient to support the defendant’s plea of guilty. The defendant specifically gives up the right to
appeal any order of restitution the Court may impose.

Notwithstanding the defendant’s waiver of appeal, the defendant will retain the right to appeal if
one of the following circumstances occurs: (1) the sentence imposed by the District Court exceeds the
statutory maximum; and/or (2) the government appeals the sentence in the case. The defendant
understands that these circumstances occur infrequently and that in almost all cases this Agreement
constitutes a complete waiver of all appellate rights.

In addition, regardless of the sentence the defendant receives, the defendant also gives up any
right to bring a collateral attack, including a motion under 28 U.S.C. § 2255 or § 2241, challenging any
aspect of the guilty plea, conviction, or sentence, except for non-waivable claims.

Notwithstanding the agreement in paragraph III.A (Dismissals) above that the government will
move to dismiss counts against the defendant, if the defendant ever attempts to vacate his plea, dismiss
the underlying charges, or modify or set aside his sentence on any of the counts to which he is pleading
guilty, the government shall have the rights set forth in paragraph II.D (Defendant’s Violation of Plea
Agreement) herein.

VIII. ENTIRE PLEA AGREEMENT

Other than this plea agreement, no agreement, understanding, promise, or condition between the
government and the defendant exists, nor will such agreement, understanding, promise, or condition
exist unless it is committed to writing and signed by the defendant, counsel for the defendant, and
counsel for the United States. ~
//1
//1
///

//1

PLEA AGREEMENT

 
> WW

o CO NN

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-O0060-KJM Document 40 Filed 02/03/20 Page 9 of 10

IX. APPROVALS AND SIGNATURES

A, Defense Counsel

I have read this plea agreement and have discussed it fully with my client. The plea agreement
accurately and completely sets forth the entirety of the agreement. I concur in my client’s decision to
plead guilty as set forth in this plea agreement.

vue 2 | 3/20 20 MLA

Samuel D.Berns #7
Counsel for Defendant

 

 

 

B. Defendant

I have read this plea agreement and carefully reviewed every part of it with my attorney. I
understand it, and I voluntarily agree to it. Further, I have consulted with my attorney and fully
understand my rights with respect to the provisions of the Sentencing Guidelines that may apply to my
case. No other promises or inducements have been made to me, other than those contained in this plea
agreement. In addition, no one has threatened or forced me in any way to enter into this plea agreement.
Finally, I am satisfied with the representation of my attorney in this case.

paced “A )3 / 2020 Coe

ERIC FRICCERO, Defendant

 

C. Attorney for the United States

I accept and agree to this plea agreement on behalf of the government.

 

 

Dated: / OD McGREGOR W. SCOTT
SI |eor United —ew
~ “J
SN i
PAUL HEMESAT

Assistant Uni tates Attorney

PLEA AGREEMENT

 
Oo © NSN DH OT F&F WY NO =

Oo NO NH LH NH HNO NO NHN HN FF | | FF OF | Se OO | —
oa XN DB A F&F WD NY F|§ 3D Oo Oo SI DO Un &- WO NY | OCS

 

 

Case 2:19-cr-O0060-KJM Document 40 Filed 02/03/20 Page 10 of 10

EXHIBIT “A”
Factual Basis for Plea

If this matter proceeded to trial, the United States would establish the following facts beyond a
reasonable doubt:

Beginning no later than in or around July 2017, and continuing to on or about January 31, 2019,
in the County of Colusa, within the State and Eastern District of California and elsewhere, Eric Friccero
did knowingly and intentionally possess with intent to distribute marijuana, a Schedule I controlled
substance, in violation of Title 21, United States Code, section 841(b)(1)(D) (Possession with Intent to
Distribute at Least 50 kilograms of Marijuana).

Using various vendor accounts, including “BudgetBudsExpress,” Friccero distributed marijuana
to customers throughout the United States via Darkweb marketplaces. On January 31, 2019, law
enforcement searched Friccero’s residence and business and located marijuana that was stored for sale
on the Darkweb.

The Darkweb is an encrypted network, within the internet, which allows for users and websites
to operate anonymously. Darknet marketplaces are websites that facilitate the anonymous exchange of
illegal goods, such as marijuana and other illegal drugs, for cryptocurrency, such as Bitcoin. The
administrators of Darknet marketplaces take a percentage of the sale price of illegal goods as a
commission.

The government has obtained records of Friccero’s historical sales statistics through reviews of
Friccero’s product pages on the Darkweb and seized databases.

Through the process of obtaining and then selling marijuana to users across the United States
through Darkweb marketplaces, Friccero possessed, with intent to distribute, at least 70 kilograms of
marijuana. This figure was calculated by adding the total estimated weight of marijuana sold by
Friccero on the Darkweb to the amount of marijuana found at his residence and business, and taking into
account possible weight and quantification errors.

Friccero admits that the Bitcoin and cash seized from his residence were proceeds of his
historical sales of marijuana on the Darkweb.

 

 

Dated: oA / 4 Lao nO 222

ERIC FRICCERO, Defendant

”

PLEA AGREEMENT A-1

 
